Van Brunt, J.
[After stating the facts as above.]— We concur with the views expressed in the opinion of the learned justice in the court below, given at the time of the dismissal of the complaint.
The cases of Condit v. Baldwin (21 N. Y. 219); Bell v. Day (32 N. Y. 165) ; Estevy v. Purdy (68 N. Y. 446), all support the proposition that the taking of unlawful interest by a servant without the knowledge of his employer, and in which there is no evidence that the employer *59has participated, does not invalidate the claim of the employer for a repayment of the loan.
The theory upon which these cases proceed is that the servant is authorized to do a lawful act and if he does an unlawful act without the knowledge or assent of his master, he cannot affect the master’s rights.
In the case of Pratt v. Elkins (80 N. Y. 198), there was express evidence that the clerks in that case had on previous occasions by and with the direction of the plaintiff made usurious loans, which fact the court held justified an inference that the loan in question in that case was made by and with the consent of the master. In the case of Wyeth v. Braniff (84 N. Y. 627), the court found that the loan in question was usurious in its inception, and that the actual payment of the usury was part and parcel of the contract of loan, and that the usurious sum was at the time of the making of the agreement actually paid.
In the case at bar there is no proof whatever to support any claim that the defendants’ clerks had ever upon any previous occasion been authorized to exact usury upon any loans made by them, nor is there any evidence that the defendants knew of any usurious transaction made upon their behalf by any one of their clerks. Under these circumstances it seems that it would be a hard rule of law to hold, that where a servant makes an unauthorized usurious agreement without the knowledge of his master, and upon which no money is paid, the master should lose the whole of the amount loaned, because of the unauthorized act of his servant. But in the case at bar there is no proof of any usurious agreement such as is claimed to be set forth in the first paragraph of the complaint. The allegation is that on the 11th day of April, 1878, the property in question was given as security for a usurious loan made by the defendants to the plaintiff for twelve months on interest at the rate of twenty-five per cent, per annum. • The proof shows, if it shows any usurious agreement, that the rate was to be three per cent, per month, or thirty-six per cent, per annum —a very material variance from the attempted allegation of *60usury made in the complaint. The proof in regard to the usury exacted in the following year cannot affect the right of the defendants to hold the property as security for the loan already made. It seems to be necessary, in order that the parties should have the benefit of the statute, that the loan must be proved to be usurious at the time of its inception; and usury taken subsequently for an extension of the loan cannot invalidate the original security (Trust Company v. Keech, 69 N. Y. 248) ; and it may be well claimed that the allegation in the second paragraph of the complaint contains no sufficient averment of the corrupt and usurious agreement made at the inception of the contract in April, 1878. The paragraph in question contains no allegation of any agreement upon the part of the plaintiff to pay any usurious interest, or any allegation that the defendants exacted either interest at usurious rate or an agreement from the plaintiff to pay interest at a usurious rate as a consideration for the forbearance of the loan, or that any corrupt agreement was entered into .(Nat. Bank of Auburn v. Lewis, 10 Hun 468, and cases there cited)—allegations essential to a valid plea setting up the defense of usury.
We are of the opinion, therefore, that the judgment should be affirmed with costs.
Chables P. Daly, Ch. J., and Beach, J., concurred.
Judgment affirmed, with costs.